Exhibit 10.42

OLD DOMINION ELECTRIC COOPERATIVE

AMENDED AND RESTATED DEFERRED

COMPENSATION PENSION RESTORATION PLAN

WHEREAS, Old Dominion Electric Cooperative (the “Cooperative”) has previously
adopted the Deferred Compensation Pension Restoration Plan for the benefit of
certain employees of the Cooperative who may have the need for supplemental
nonqualified deferred compensation payments to them because of limitations in
the federal pension law relating to allowable payments from qualified pension
plans, and

WHEREAS, the Cooperative wishes for the payments that would otherwise be paid in
pension benefits to be paid by the cooperative as deferred compensation
benefits, to the extent allowed by this plan and as provided in existing federal
regulations.

NOW THEREFORE, the Cooperative adopts this Amended and Restated Deferred
Compensation Pension Restoration Plan effective January 1, 2015, as provided
below:

Intent and Construction. This Amended and Restated Deferred Compensation Pension
Restoration Plan (the “Deferred Compensation PRP”) is intended to be an unfunded
and unsecured plan sponsored and maintained by the Cooperative primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees of the Cooperative.

1. Definitions. In addition to terms defined in quotations in parentheticals,
the following definitions shall apply for purposes of the Plan:

“Actuarial Equivalent” means a benefit of equivalent present value as of the
date payment commences to a stated benefit value under the Plan, determined in
accordance with Section 21 of the RS Plan (or successor provision).

“Annual Compensation” means the total of all compensation paid by the
Cooperative to the Participant in a calendar year including wages, salary, and
any other benefit of monetary value (whether paid in cash or otherwise), such as
for example, the cost of any fringe, welfare or pension benefit.

“Beneficiary” shall mean the beneficiary of a Participant designated pursuant to
Section 8(d).

“Board” means the Board of Directors of the Cooperative.

“Code” means the Internal Revenue Code of 1986, as amended.

“Deferred Compensation PRP” or the “Plan” means this Amended and Restated
Deferred Compensation Pension Restoration Plan of the Cooperative.



--------------------------------------------------------------------------------

“Disability” or “Disabled” means the following conditions are met:

(a) The Participant satisfies the requirements necessary for the receipt of
total disability benefits under the Long-Term Disability Plan for Employees of
NRECA Member Systems (the “LTD Plan”), as the LTD Plan may be amended from time
to time (whether or not the Cooperative for whom the Participant was employed
actually participates in the LTD Plan); and

(b) The Participant has continued to make Participant contributions to the RS
Plan, if required, for the six-month period commencing with the first day of the
month coincident with or next following the date his active employment ceased.

“Effective Salary” means the same as defined in Paragraph 2.10 of the RS Plan.

“Eligible Cooperatives” shall consist of those Cooperatives that:

(a) Adopt the Amended and Restated Deferred Compensation PRP prior to January 1,
2015, provided they have an employee that is eligible to participate no later
than December 31, 2014, or

(b) Did not adopt the Amended and Restated Deferred Compensation PRP prior to
January 1, 2015, but who following 2014 subsequently identify an employee as
having compensation as defined by the Cooperative’s RS Plan in excess of the
applicable Code Section 401(a)(17) maximum compensation amount for benefits
earned during the 2014 Plan Year, and who subsequently adopt the Deferred
Compensation PRP prior to December 31, 2015 retroactive to January 1, 2015. Such
Cooperative will become eligible effective January 1, 2015, provided the covered
employee or employees are part of the Grandfathered Group Participants, and
provided further the Cooperative agrees to pay to the RS Plan trust amounts
attributable to compensation in excess of the Code Section 401(a)(17) limits
that would have been paid to the trust if the employee had begun participation
in the first year the employee was eligible to participate.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, including regulations and applicable authorities promulgated
thereunder.

“Final Average Salary” means the same as the definition of Final Average Salary
of Paragraph 2.13 of the RS Plan (or successor provision).

“Grandfathered Group Participants” means those employees of an Eligible
Cooperative who satisfy the eligibility criteria below as of and no later than
December 31, 2014, who are:

(a) A Participant in their Cooperative’s current Deferred Compensation PRP;

 

2



--------------------------------------------------------------------------------

(b) Eligible to participate in the Amended and Restated Deferred Compensation
PRP prior to December 31, 2014, because they:

 

  (1) Have or previously had compensation as defined by the Cooperative’s RS
Plan in excess of the applicable Code Section 401(a) (17) limit for benefits
earned prior to January 1, 2015, based on 2014 or earlier salary as determined
no later than December 31, 2015; and/or

 

  (2) Have a pension limitation under Code Section 415 occurring prior to
January 1, 2015, and they have attained their Normal Retirement Date and elected
to commence benefits under the RS Plan; and,

(c) Are designated in writing by the Cooperative’s Board no later than
December 31, 2015 as eligible to participate in the Amended and Restated
Deferred Compensation PRP as part of a “select group of management or highly
compensated employees” as such term is defined in ERISA, and as provided in
Schedule A attached to and made a part of this Plan.

“Initial Vesting Date” means the date on which the substantial risk of
forfeiture first lapses.

“NRECA” means the National Rural Electric Cooperative Association.

‘‘Normal Retirement Date” means the date designated by the Cooperative in its RS
Plan Adoption Agreement.

“Participant” means an employee of the Cooperative designated by the Board as a
member of a select group of management or highly compensated employees who have
been designated as an eligible Participant in the Deferred Compensation PRP.

‘‘Pension Limitation” means the difference between the single sum equivalent of
(i) the Participant’s accrued benefit from the RS Plan as calculated by NRECA
without limitations provided in Sections 401(a)(17) and 415 of the Code, and
(ii) the Participant’s accrued benefit from the RS Plan as calculated by NRECA
after application of the limitations of Sections 401(a)(17) and 415 of the Code,
each of which is calculated at the time a Participant is entitled to a payment
hereunder. For purposes of determining a Participant’s Pension Limitation, the
definitions and rules in the RS Plan shall apply to this Plan, unless otherwise
provided herein. For example, a Participant’s final average pay shall be based
on “Final Average Pay” as defined in the RS Plan.

“Plan Year” means the 12-month period beginning on January 1 and ending on
December 31.

“RS Plan Benefit Election Date” means the date on or after a Participant’s
Normal Retirement Date on which a Participant elects to commence benefits from
the RS Plan but has not separated from service and thus may continue to accrue
benefits under the RS Plan.

 

3



--------------------------------------------------------------------------------

“Retirement Security Plan or RS Plan” means the Retirement Security Plan
sponsored by NRECA as adopted by the Cooperative that has adopted this Amended
and Restated Deferred Compensation PRP.

“Severance Pay Limit” is an amount equal to the lesser of (i) the frozen benefit
under the Severance Pay PRP, or (ii) twice the Participant’s Annual Compensation
for the year immediately preceding the year in which the earlier of the
Participant’s termination of employment with the Cooperative less the amount of
any other severance pay benefits paid by the Cooperative to the Participant. The
Cooperative shall have the sole responsibility for determining the maximum
amount of benefit attributable to the Severance Pay PRP and informing NRECA of
that determination. In the event a Participant’s Deferred Compensation PRP
benefit vests before the Severance Pay PRP benefit is payable, for purposes of
calculating the Deferred Compensation PRP benefit, the Severance Pay Limit shall
be determined as of the date the Deferred Compensation PRP benefit substantial
risk of forfeiture lapses. Such determination shall be based on the applicable
actuarial assumption and methodologies used by the RS Plan.

“Severance Pay PRP” means the Amended and Restated Severance Pay Pension
Restoration Plan adopted by the Cooperative that provides certain severance
benefits subject to the provisions of Section 409A of the Code relating to the
time and form of benefit payments.

“Subsequent Vesting Date” means a vesting date occurring after the Initial
Vesting Date.

2. Participation.

(a) The Participants in the Deferred Compensation PRP eligible for benefits
shall be Grandfathered Group Participants who are a select group of management
or highly compensated employees of the Eligible Cooperative whose compensation
exceeds the limits of Section 401(a)(17) of the Code and/or whose benefit
exceeds the limits of Section 415 of the Code and who are designated in writing
by the Board as Participants on the attached Schedule A, and who on the date of
their attainment of the Normal Retirement Date, or upon such other date as the
Board may designate, have a Pension Limitation, as defined in Section 1 of this
Deferred Compensation PRP, applied to reduce the amount of payment that would
otherwise be payable by the RS Plan sponsored by NRECA. An individual whose
Cooperative is not eligible for a funding credit for the individual through the
RS Plan shall not be considered eligible to participate in the Plan, regardless
of whether they are identified or were identified as eligible to participate by
the Cooperative or in this Plan document.

(b) The Plan must be adopted by the Cooperative’s Board in the same Plan Year in
which the Participant becomes eligible for participation in the Plan, including
the case of a Participant that becomes eligible for participation after reaching
his Normal Retirement Date. Notwithstanding the foregoing, only a Cooperative
that is an Eligible Cooperative may adopt the Plan and only with respect to
Grandfathered Group Participants.

 

4



--------------------------------------------------------------------------------

3. Benefit Payment.

(a) The Deferred Compensation PRP Benefit for a Participant payable under the
Deferred Compensation PRP is the amount of the Participant’s Pension Limitation
minus the Participant’s Severance Pay Limit.

(b) The single lump sum for payment shall be the Actuarial Equivalent of the
Pension Limitation minus the Severance Pay Limit.

(c) In determining the Participant’s pension benefit from the RS Plan to
determine the Pension Limitation, there shall be included in the calculation
amounts paid in cash to the Participant or his Beneficiary, amounts transferred
to an individual retirement account or annuity for the benefit of the
Participant or beneficiary, and amounts transferred to the Participant’s account
in the ODEC and VMDAEC 401(k) Plan, and in such a manner to ensure that periods
of benefit service are not included more than once in any determination of PRP
accruals.

(d) In the event a Participant in the Deferred Compensation PRP is eligible to
receive more than one Deferred Compensation PRP Benefit, (for example, in the
case of a Participant who receives his Deferred Compensation PRP Benefit before
the RS Plan benefit can be paid, and subsequently earns and becomes vested in
another Deferred Compensation PRP Benefit), the Pension Limitation shall be
calculated for each benefit payment. In addition, any subsequent Deferred
Compensation PRP Benefit shall be offset to take into account any Deferred
Compensation PRP Benefit previously paid to the Participant by adding the
differences between (i) and (ii) described in the Pension Limitation definition
for the previous payments to the amount under (ii) in the Pension Limitation
definition for the current payment.

(e) If a Participant attains the PRP stated vesting date, but continues to be
employed by the Cooperative, any subsequent PRP accruals are subject to the
following conditions:

 

  (i) Any Subsequent Vesting Date established by the Board, if any, shall not be
less than 24 months from the previous vesting date, provided that the
Cooperative must notify NRECA in writing of the subsequent vesting date within
sixty (60) days of the prior vesting date;

 

  (ii) If no Subsequent Vesting Date is established, then further benefits under
the Deferred Compensation PRP shall be calculated each Plan Year, and the first
day of each Plan Year shall be treated for Section 4 as a new Subsequent Vesting
Date. Credits for payments under this section (ii) are available for application
to RS billings at the end of the year for which payments are made.

 

5



--------------------------------------------------------------------------------

(f) The named fiduciary of the RS Plan, or its designee, for purposes of the
Cooperative’s credit, has the sole discretion under the RS Plan to disregard
amounts that significantly exceed the RS Plan’s salary increase assumptions and
are large enough to substantially increase the cost of employee pensions that
have not been reflected in the RS Plan billing rate when such significant
increases occur during the years preceding the date the Participant’s benefits
commence under the RS Plan. To the extent such amounts are disregarded under the
RS Plan, they shall be disregarded for purposes of the Pension Limitation. This
authority is limited to funding purposes and shall not be interpreted or
construed as discretion with respect to this Plan for purposes of eligibility or
benefits.

(g) In determining the Participant’s pension benefit from the RS Plan, an
increase in benefits due to a Special Early Retirement Plan will not be included
in the Pension Limitation calculation, unless such increase in benefits has been
reflected in the RS Plan billing rate.

(h) If a Participant incurs a RS Plan Benefit Election Date, the Participant’s
Pension Limitation shall be determined as of such date and the Participant’s
benefit under this Plan shall be based on such amount with respect to
participation in the RS Plan through the RS Plan Benefit Election Date. The lump
sum value of such amount may, solely in the discretion of the Cooperative, may
be credited to an account. The account shall be adjusted based upon the
investment experience of such amount whether held in trust or otherwise
separately accounted for, to provide the basis pursuant to which earnings and
losses may be attributed and credited to the account of the Participant. The
investment vehicle, vehicles, or funds for purposes of measuring the value of
the amount credited to the account of the Participant shall be determined by the
Cooperative. However, the Participant, in the sole discretion of the
Cooperative, may designate the investment vehicle to be used for purposes of
measuring the value of the amount credited to the account of the Participant.
Neither the trustee of the trust with respect to which assets may be held nor
the Cooperative shall be obligated to make actual investments in any such
investment vehicles or funds. The account established pursuant to this
subsection (i) shall be maintained for bookkeeping purposes only and shall not
represent any actual investment made by the Cooperative or a trust. The
Participant shall at all times remain an unsecured creditor of the Cooperative.
If the Cooperative decides not to credit an account based on investment
experience as described in this subsection (i), then the Participant’s benefit
under this Plan, if and when paid, shall be based on such amount with respect to
periods of participation in the RS Plan through the RS Plan Benefit Election
Date.

4. Benefit Forfeitable by Participant.

(a) The benefit provided in Section 3 is subject to a substantial risk of
forfeiture and shall be forfeited in its entirety if the Participant’s
employment with the Cooperative is terminated for any reason before the vesting
date the Cooperative has specified in writing for each Participant under this
Deferred Compensation PRP. If the Cooperative does not specify such a date for
any Participant then such date shall be the Normal Retirement Date. For purposes
of this default rule, in the case of a Cooperative’s RS Plan that defines Normal
Retirement Date as the earlier of an age or completion of a stated years of
service, participation, or similar measure, the Normal Retirement Age for
vesting shall be the stated age.

(b) In any event, a forfeiture shall not occur if the termination of the
Participant’s employment with the Cooperative is caused by death or Disability.

 

6



--------------------------------------------------------------------------------

(c) Participants’ eligibility for benefits under this plan shall not be
transferrable to another employer. The RS Plan will not provide a refund or
other credit to a Cooperative as a result of the transfer of an employee who was
previously covered under this PRP.

(d) It is the intention of the Cooperative that the forfeiture provision of this
Deferred Compensation PRP shall constitute a substantial risk of forfeiture as
defined in Section 457(f)(3)(B) of the Code.

(e) No vesting date established under a prior version of this Plan may be
changed by the adoption of the Amended and Restated Deferred Compensation PRP.

5. Timing and Form of Payment.

(a) The Deferred Compensation Benefit shall be payable to the Participant (or if
deceased to his Beneficiary) from the general assets of the Cooperative in a
lump sum payment immediately upon the lapse of the substantial risk of
forfeiture specified by the Cooperative in writing pursuant to Section 4, above,
but in no event later than two and a half months following the calendar year in
which the lapse of the substantial risk of forfeiture occurs, provided, however,
that payments received by a Participant in the year following the year of the
lapse of the risk of forfeiture shall be treated as includable income for the
year the risk of forfeiture lapsed. The Cooperative has the sole responsibility
for compliance with the timely payment of PRP benefits. Payment of benefits may
be delayed if calculation of the Pension Limitation cannot be performed for any
reason (including because necessary data is not available or has not been
provided to NRECA and/or the Cooperative has not provided information regarding
the Severance Pay Limit), but in no event will payment occur later than two and
a half months following the calendar year in which the lapse of the substantial
risk of forfeiture occurs. If a Participant has one or more Subsequent Vesting
Dates, then payment shall occur no later than two and a half months following
the calendar year in which each such Subsequent Vesting Date occurs.

(b) The Cooperative shall make arrangements to satisfy any federal, state or
local income tax withholding requirements, employment taxes, or other
requirements applicable to the granting, crediting, vesting, or payment of
benefits under the Plan. There shall be deducted from any payment under the Plan
or any other compensation payable to the Participant all taxes which are
required to be withheld by the Cooperative in respect to such payment or the
Plan. Determining withholding and payment of taxes shall be the responsibility
of the Cooperative and not NRECA.

6. Termination and Amendment. The Board may amend any or all provisions of this
Plan at any time by written instrument identified as an amendment effective as
of a specified date. The Deferred Compensation PRP may be terminated in whole or
in part at any time by action of the Board. However, no such termination or
amendment shall reduce any benefit accrued by a Participant in this Plan prior
to the effective date of the termination or amendment.

 

7



--------------------------------------------------------------------------------

7. Assets of the Plan and Benefit Payments. The benefits under this Deferred
Compensation PRP shall be payable from the general assets of the Cooperative.
The Cooperative may elect to place assets in a grantor trust to provide itself
with a source of funds to meet its liabilities under the Plan, provided that the
assets of such trust remain subject to the general creditors of the Cooperative.
No part of the Participant’s benefit shall be liable for the debts, contracts,
or engagements of any Participant, nor shall a Participant’s benefit be subject
to execution, levy, attachment, or garnishment. No Participant (or his or her
successor or assigns) shall have any right to alienate, anticipate, sell,
transfer, encumber, or assign any benefits or payments hereunder in any manner
whatsoever.

8. Death of Participant.

(a) Death Prior to Vesting Date. In the event of a Participant’s death prior to
his attainment of his Initial Vesting Date, the amount of vested benefits to be
paid to the Participant’s Beneficiaries is determined using the same calculation
methodology used in the RS Plan to determine the amount payable to the
Participant’s beneficiaries from the RS Plan.

(b) Death Following Vesting Date. In the event of the death of a Participant who
has attained an Initial Vesting Date or Subsequent Vesting Date and has received
a PRP benefit, the death benefit payable by the Deferred Compensation PRP is
calculated using the same methodology as used by the RS Plan to determine the
amount of a death benefit payable from the RS Plan. Such calculation shall apply
the 50% reduction (if applicable) to the amount of the PRP benefit in the same
manner as is applied to the RS Plan benefit. In the event that the total of all
PRP benefits paid previously to the Participant, plus the amount due as a result
of death exceed 50% of the total of the RS Plan benefit, no adjustment of the
PRP benefit previously paid will be made. The PRP benefit will be separately
calculated as of the date of death and include the period of service measured
from the date of the most recent calculation and payment of a PRP benefit.

(c) Beneficiary. A Participant’s Beneficiary shall be designated at such times
and on the forms prescribed by the Board. If the Participant fails to name a
Beneficiary, the Beneficiary shall be the Participant’s beneficiary under the RS
Plan.

9. Disability. A Participant who becomes Disabled, and whose participation in
the RS Plan continues under the RS Plan waiver will cease accruing PRP benefits
as of the date on which he is determined to be Disabled. The PRP benefit will be
calculated as of the date on which the Participant is declared Disabled, and the
Cooperative will distribute the PRP benefit to the Participant within 60 days,
but in no event less than 2 1⁄2 months following the end of the calendar year in
which the PRP benefit has vested due to Disability.

10. General Administrative Powers and Duties.

(a) General administration of the Plan shall be placed in the Board. The Board
shall have the power to take all actions required to carry out the provisions of
the Deferred Compensation PRP and shall further have the following powers and
duties which shall be exercised in a manner consistent with the provisions of
the Deferred Compensation PRP:

 

8



--------------------------------------------------------------------------------

  (i) To construe and interpret the provisions of the Deferred Compensation PRP
and make rules and regulations under the Deferred Compensation PRP to the extent
deemed advisable by the Board;

 

  (ii) To decide all questions as to eligibility to become a Participant in the
Deferred Compensation PRP and as to the rights of Participants under the
Deferred Compensation PRP;

 

  (iii) To file or cause to be filed all such reports and other statements as
may be required by any federal or state statute, agency or authority for the
Deferred Compensation PRP; and

 

  (iv) To do such other acts as it deems necessary to administer the Deferred
Compensation PRP in accordance with its provisions or as may be required by law.

(b) Notwithstanding any provision of this Plan, NRECA is the sole authority with
respect to application of any credit to the Cooperative as an offset to the
Cooperative’s RS Plan billings. NRECA may reduce or eliminate the amount of any
credit if in its judgment the Deferred Compensation PRP benefit is not fully
funded as a result of actions by the Cooperative, including, but not limited to,
an unreasonable increase in a Participant’s compensation in years preceding the
date the Participant’s substantial risk of forfeiture lapses, or if the
Cooperative approves participation of an employee who does not satisfy
eligibility requirements under this Plan and federal law. This authority is
limited to funding purposes and shall not be interpreted or construed as
discretion with respect to this Plan for purposes of eligibility or benefits.

11. Grant of Discretion. In discharging the duties assigned to it under the
Deferred Compensation PRP, the Board and its delegates have the discretion and
final authority to interpret and construe the terms of the Deferred Compensation
PRP; to determine coverage and eligibility for and amount of benefits under the
Deferred Compensation PRP; to adopt, amend, and rescind rules, regulations and
procedures pertaining to its duties under the Deferred Compensation PRP and the
administration of the Deferred Compensation PRP; and to make all other
determinations deemed necessary or advisable for the discharge of its duties or
the administration of the Deferred Compensation PRP. The discretionary authority
of the Board and its delegates is final, absolute, conclusive and exclusive, and
binds all parties so long as exercised in good faith. Any judicial review of any
decision of the Board or its delegates shall be limited to the arbitrary and
capricious standard of review.

12. Claim Adjudicator. All claims for benefits under the Deferred Compensation
PRP shall be determined by the Cooperative, which shall be the administrator and
named fiduciary of the Plan for purposes of Section 503 of ERISA with respect to
adjudication of such claims for benefits under the Deferred Compensation PRP.

 

9



--------------------------------------------------------------------------------

13. Claim Procedure. Upon the submission of a claim for benefits under the
Deferred Compensation PRP to the Cooperative, notice of a decision with respect
to the claim shall be furnished within 90 days. If circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished by the Cooperative to the claimant prior to the expiration of
the initial 90 day period. The notice of extension shall indicate the
circumstances requiring the extension and the date by which the notice of the
decision with respect to the claim shall be furnished Commencement of benefit
payment shall constitute notice of approval of a claim to the extent of the
amount of approved benefit. If such claim is wholly or partially denied, such
notice shall be in writing and worded in a manner calculated to be understood by
the claimant and shall set forth (a) the reason or reasons for the denial,
(b) specific reference to pertinent provisions of the Deferred Compensation PRP
on which the denial was based, (c) a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary, and (d) an explanation of the
claims review procedure. If the claimant is not notified of the decision in
accordance with this Section, such claim shall be deemed denied and the claimant
shall then be permitted to proceed with the claims review procedure provided
below.

14. Claims Review Procedure.

(a) Within 90 days following receipt of notice of a claim denial, or within 90
days following close of the 90 day period referred to in Section 13 of the Plan,
the claimant must file an appeal of the denial of a claim in writing with the
Board requesting a review of such denial.

(b) Prior to a decision on the appeal by the Board, the claimant or the
claimant’s duly authorized representative may review pertinent documents and
submit issues and comments in writing for consideration. The issues and comments
submitted by a claimant or the claimant’s duly authorized representative shall
supplement the administrative record on which the appeal is to be decided and
should contain all of the additional information the claimant wishes to be
considered in the review.

(c) Within 60 days following receipt of an appeal, the Board shall render a
written decision. If circumstances require an extension of time for reviewing an
appeal, written notice of the extension shall be furnished to the claimant or
the claimant’s authorized representative prior to the commencement of the
extension. If an extension of time is elected, the Board shall render its
decision within 120 days after receipt of the appeal.

(d) The Board’s decision on the appeal shall be in writing, worded in a manner
calculated to be understood by the claimant, and shall set forth (a) the reason
or reasons for the decision and (b) specific reference to pertinent provisions
of the plan on which the decision is based.

(e) Any action brought for judicial review of the Board’s decision may be made
only after the claims review process is completed and must commence within one
year of the date on which the Board renders its final decision to the claimant
in writing.

15. Notices.

(a) The Cooperative shall notify NRECA in writing upon the occurrence of any of
the following events:

 

10



--------------------------------------------------------------------------------

  (i) The date each Participant is vested in the Deferred Compensation PRP
benefit and due a payment;

 

  (ii) The payment of any benefits to a Participant in the Deferred Compensation
PRP, including the amount and time of the benefit payment;

 

  (iii) The adoption, amendment or termination of the Deferred Compensation PRP,
including a copy of the signed Deferred Compensation PRP as adopted or amended
and the Board resolution authorizing such action or the resolution authorizing
the termination of the Deferred Compensation PRP; and

 

  (iv) The date on which the Participant incurs an RS Plan Benefit Election Date
under the RS Plan.

(b) All notices sent to NRECA shall be mailed to:

Debi Strong

Deferred Compensation Products Group

Insurance & Financial Services Department

National Rural Electric Cooperative Association

4301 Wilson Boulevard

Arlington, Virginia 22203

16. No Right to Employment. Nothing in the Deferred Compensation PRP shall
constitute, nor be interpreted to constitute, a promise or representation of the
employment or continued employment of any individual by the Cooperative or other
entity.

17. No Waiver or Estoppel. No term, condition or provision of the Deferred
Compensation PRP shall be deemed to have been waived, and there shall be no
estoppel against the enforcement of any provision of the Deferred Compensation
PRP, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

18. Misstatements of Information. In the event of any misstatement of any fact
affecting benefits and eligibility for benefits, the true facts shall be used to
determine eligibility and benefits.

19. Applicable Law. The provisions of this Deferred Compensation PRP shall be
construed according to the laws of the Commonwealth of Virginia, except as
preempted by Federal law and in accordance with the Code and ERISA.

 

11



--------------------------------------------------------------------------------

20. Code Section 409A. The Plan is intended to be exempt from Section 409A of
the Code as a short-term deferral plan because benefits under the Plan must be
made no later than 2 1⁄2 months following the calendar year in which the lapse
of the substantial risk of forfeiture occurs. However, to the extent that for
any reason any benefit provided under the Plan is treated as deferred
compensation for purposes of Section 409A of the Code, then notwithstanding any
provision to the contrary in this Deferred Compensation PRP, each provision in
this Deferred Compensation PRP shall be interpreted to comply with Section 409A
of the Code and the guidance issued thereunder. Any provision of the Deferred
Compensation PRP that would conflict with such requirements shall not be valid
or enforceable.

IN WITNESS WHEREOF, the Cooperative has caused this document to be executed, to
be effective as of January 1, 2015.

 

    OLD DOMINION ELECTRIC COOPERATIVE Date: 12/2/2014     By:   /s/ Jackson E.
Reasor

 

12



--------------------------------------------------------------------------------

SCHEDULE A

DEFERRED COMPENSATION PENSION RESTORATION PLAN

LIST OF GRANDFATHERED PARTICIPANTS AND VESTING DATES

In accordance with Sections 2, 3, and 4 of the Deferred Compensation Pension
Restoration Plan, as amended and restated effective January 1, 2015 (the
“Plan”), Old Dominion Electric Cooperative (the “Cooperative”) has specified the
following individuals as covered employees, and the PRP vesting dates for the
Participants below. If a Participant in the Plan does not have a specified
vesting date, then the vesting date shall be the normal retirement date for the
Participant under the Retirement Security Plan (the “RS Plan”). For purposes of
this default rule, in the case of a Cooperative’s RS Plan that defines Normal
Retirement Date as the earlier of an age or completion of a stated years of
service, participation, or similar measure, the Normal Retirement Age for
vesting shall be the stated age as set forth in Section 4(a) of the Plan. Any
employee of the Cooperative that is otherwise eligible to participate in the
Deferred Compensation Pension Restoration Plan, but who is not listed as a
covered employee below will not be eligible for benefits under the plan.
Eligibility is not transferrable to another employer or Cooperative that
sponsors their own plan. Additionally, an individual listed below who does not
also satisfy the eligibility requirements, or whose Cooperative is not eligible
for a funding credit for the individual through the RS Plan, shall not be
considered eligible to participate.

PRP Schedule

 

PRP Participant

  

Vesting Date

1. Jackson E. Reasor    November 13, 2014 2. Robert L. Kees    October 30, 2014
3. D. Richard Beam    October 26, 2019

For purposes of Section 4 of the Plan, the vesting date set forth herein is the
date as of which there no longer is a substantial risk of forfeiture relating to
the PRP Benefit of the listed Participant.

 

    OLD DOMINION ELECTRIC COOPERATIVE Date: 12/2/2014     By:   /s/ Jackson E.
Reasor